DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on November 3, 2020 and November 17, 2020 have been considered by the examiner.

Claim Objections
Claims 1-11 are objected to because of the following informalities:  Claims 1, 7, 8 and 11 use the same designation, θgF and νd to define the partial dispersion and Abbe number, respectively, of different lenses within the zoom lens system.  It is suggested that Applicant clearly define these quantities, possibly by using unique subscripts, so that the quantities are distinct.  Appropriate correction is required.
Claims 2-6, 9 and 10 are objected to for the reasons as set forth above as they inherent all of the deficiencies of the claim from which they depend.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8 and 11 are rejected under 35 U.S.C. 103 as being obvious over Yakita (U.S. Patent Publication 2012/0127587).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
With regard to independent claim 1, although Yakita teaches a zoom lens (page 1, paragraph [0002]) comprising in order from an object side to an image side: a first lens (Figure 5, element F) unit having a positive refractive power and configured not to move for zooming (page 5, paragraph [0079], lines 1-3): a second lens unit (Figure 5, element V) having a negative refractive power and configured to move in zooming (page 5, paragraph [0079], lines 8-12): a third lens unit (Figure 5, element C) having a negative refractive power and configured to move in zooming (page 5 (bridging page 6), paragraph [0079], lines 12-16): and a lens unit (Figure 5, element R) having a positive refractive power and configured not to move for zooming (page 5 (bridging page 6), paragraph [0079], lines 19-22), wherein an interval between each pair of 
With regard to dependent claim 2, Yakita teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a zoom lens satisfying the conditional expression 0.10 < d/total_d1 < 0.20, as defined (page 6, Table 2 data).
With regard to dependent claim 3, Yakita teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a zoom lens satisfying the conditional expression 0.000 < |d/f1a| < 0.030, as defined (page 6, Table 2 data).

With regard to dependent claim 6, Yakita teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a zoom lens satisfying the conditional expressions -0.01 < (θpa-θna)/(νpa-νna) < 0.01 and 0.00 < 1/(νpa-νna) < 0.05, as defined (page 6, Table 2 data).
With regard to dependent claim 8, Yakita teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a zoom lens satisfying the conditional expressions, 65 < νd  70 and 0.540 < θgF < 0.548, as defined (page 6, Table 2, data for the lens defined by surfaces 11 and 12).
With regard to independent claim 11, although Yakita teaches an image pickup apparatus (page 1, paragraph [0002]) comprising: a zoom lens (page 1, paragraph [0002]) comprising in order from an object side to an image side: a first lens (Figure 5, element F) unit having a positive refractive power and configured not to move for zooming (page 5, paragraph [0079], lines 1-3): a second lens unit (Figure 5, element V) having a negative refractive power and configured to move in zooming (page 5, paragraph [0079], lines 8-12): a third lens unit (Figure 5, element C) having a negative refractive power and configured to move in zooming (page 5 (bridging page 6), paragraph [0079], lines 12-16): and a lens unit (Figure 5, element R) having a positive refractive power and configured not to move for zooming (page 5 (bridging page 6), paragraph [0079], lines 19-22), wherein an interval between each pair of adjacent lens units is changed in zooming (page 6, data for d12, d21, d24 and d45), wherein the first lens unit consists . 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Allowable Subject Matter
Claims 5, 7, 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper.  Although the prior art teaches a zoom lens comprising in order from an object side to an image side: a first lens unit having a positive refractive power and configured not to move for zooming: a second lens unit having a negative refractive power and configured to move in zooming: a third lens unit having a negative refractive power and configured to move in zooming: and a lens unit having a positive refractive power and configured not to move for zooming, wherein an interval between each pair of adjacent lens units is changed in zooming, wherein the first lens unit consists of in order from the object side to the image side: a first lens sub unit configured not to move for focusing; and a second lens sub unit configured to move toward the object side for focusing from infinity to a minimum object distance, the first lens sub unit including a lens G1n having a negative refractive power and arranged closest to the object side, and wherein following conditional expressions are satisfied: 24 <νd < 31 and 0.594 < θgF < 0.614, as defined, the prior art fails to teach such a zoom lens simultaneously satisfying the conditional expressions: -1.8 < f11/f1 < -1.2, as defined and claimed in dependent claim 5; 80 <νd < 85 and 0.534 < θgF < 0.540, as defined and claimed in dependent claim 7; wherein the first sub unit consists of a lens having negative refractive power and a lens having positive refractive power as claimed in dependent claim 9; or wherein the second sub unit consists of a .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wakazono et al (U.S. Patent Publication 2011/0037878), Yoshimi (U.S. Patent Publication 2012/0218645), Sakamoto (U.S. Patent Publication 2012/0224270), Wakazono et al (U.S. Patent Publication 2015/0362711) and Takemoto (U.S. Patent Publication 2016/0054549) all teach zoom lens systems having a first lens group a second lens group, a third lens group and a lend unit having positive refractive power.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325. The examiner can normally be reached M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/DARRYL J COLLINS/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
27 January 2022